EXAMINER’S AMENDMENT
Claim 19 is rejoined.

EXAMINER’S COMMENT
The 112 (b) rejection of claims 10 and 11 are withdrawn in view of Applicant’s persuasive arguments.  
The 112(a) rejection of claims 1-12 and 18 are withdrawn in view of Applicant’s persuasive arguments and amendments made to independent claims 1 and 18.
The non-statutory double patenting rejection of claims 1-12 and 18 as being unpatentable over claims 1-6, 9-12, 15 and 41-43 of co-pending application 16/604,973 is withdrawn in view of amendments made to instant claim 1 and 18.  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632